Case 3:21-mj-03006-TJB Document 15 Filed 01/22/21 Page 1 of 1 PagelD: 34

DNJ-CR-011 (3/2010) Appearance Bond

UNITED STATES DISTRICT COURT

 

 

For the District of NEW JERSEY
UNITED STATES OF AMERICA
Vv.
APPEARANCE BOND

MARISSA A, SUAREZ,
Defendant

 

Case Number: 21-3006-1 (TJB)

wo “surety: I, the undersigned defendant acknowledge that I and my «

 

petsanal sepresentatives, jointly and sever ally, are ® bound to pay to the United States of America the sum of
$ 10,n90 UNSECURED

MARISSA A, SUAREZ

(Name)
is to appear before this court and at such other places as the defendant may be required to appear, in accordance with any
and all orders and directions relating to the defendant’s appearance in this case, including appearance for violation of a
condition of defendant’s release as may be ordered or notified by this court or any other United States District Court to which
the defendant may be held to answer or the cause transferred, The defendant is to abide by any judgment entered in such
matter by surrendering to serve any sentence imposed and obeying any order or direction in connection with such judgment.

The conditions of this bond are that the defendant

It is agreed and understood that this is a continuing bond (including any proceeciug on appeal or review) which shall
continue until such time as the undersigned are exonerated,

If the defendant appears as ordered or notified and otherwise obeys and performs the foregoing conditions of this
bond, then this bond is to be void, but if the defendant fails to obey or perform any of these conditions, payment of the
amount of this bond shall be due forthwith, Forfeiture of this bond for any breach of its conditions may be declared by any
United States District Court having cognizance of the above entitled matter at the time of such breach and if the bond is
forfeited and if the forfeiture is not set aside or remitted, judgment, may be entered upon motion in such United States
District Court against each debtor jointly and severally for the amount above stated, together with interest and costs, and
execution may be issued and payment secured as provided by the Federal Rules of Criminal Procedure and any other laws
of the United States.

This bond is signed on 122/202 at Trenton _New Jersey
Date Place

 

Defendant S/Marissa Suarez by Lisa Van Hoeck address Manalapan, NJ

 

 

 

 

 

(City & State Only)
Surety ! Address
(City & State Only)
Surety Address
(City & State Only)
Signed and acknowledged before me on {22/2021

 

Date

WILLIAM T. WALSH, CLERK,

eorvanas pony ovine Te Thali

San fixer R E C E | e 7

 

JAN 22 2021

AT 8:30 adh
WILLIAM T. WALSh,
CLERK
